Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1390
                        Lower Tribunal No. F19-902
                           ________________


                           Patrick Junior Hill,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Teresa Mary
Pooler, Judge.

      Carlos J. Martinez, Public Defender, and Maria E. Lauredo, Chief
Assistant Public Defender, and James A. Odell, Assistant Public Defender,
for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before FERNANDEZ, C.J., and SCALES, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.